 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
 3   Las Vegas, NV 89141
     (702) 586-2964
 4   Fax: (702) 586-3023
     E-Mail: mbalaban@balaban-law.com
 5
 6   Attorney for Plaintiff

 7
 8
 9                                UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA
11
12
     TONYA HALE,                         )               CASE NO. 2:19-cv-00780-JCM-VCF
13                                       )
                  Plaintiff,             )               UNOPPOSED MOTION TO EXTEND
14
                                         )               TIME FOR DEFENDANTS TO FILE
15                                       )               RESPONSIVE PLEADINGS TO
                                         )               PLAINTIFF’S COMPLAINT
16   vs.                                 )
                                         )
17
     THE COSMOPOLITAN OF LAS VEGAS; )
18   NV PROPERTY 1, LLC d/b/a            )
     THE COSMOPOLITAN OF LAS VEGAS, )
19   a Nevada Limited Liability Company; )
20   RICHARD SHERMAN, an individual,     )               (Second Request)
                                         )
21                Defendants.            )
     ____________________________________)
22
23          COMES NOW the Plaintiff, Tonya Hale (“Plaintiff” or “Hale”), and pursuant to Fed. R.

24   Civ. P. 6(b), respectfully submits this Unopposed Motion to Extend Time for Defendants to File
25   Responsive Pleadings to Plaintiff’s Complaint until August 30, 2019. One previous request for
26
     extension has been made and this motion is submitted prior to the expiration of the allowed period
27
     for responsive pleadings.
28
 1           1.      The current date for responsive pleadings on behalf of the respective Defendants is

 2   July 31, 2019 and has not yet expired. Plaintiff understands that both of the Defendants deny
 3
     liability in this matter.
 4
             2.      The Parties through their counsel have met to discuss this matter and believe it to
 5
 6   be beneficial to continue their discussions to address the issues raised in this case.

 7           3.      The Parties jointly request an extension of time for all Defendants to file responsive
 8   pleadings through August 30, 2019.
 9
             4.      Accordingly, there is good cause to postpone the responsive pleading deadline
10
     since doing so will allow the Parties to effectively use their resources to attempt to reach a
11
12   potential resolution, will further the ends of justice by affording the Defendants time to adequately

13   respond to the claims and allegations in the Complaint if resolution is not reached, and will
14
     promote judicial economy.
15
             WHEREFORE, Plaintiff respectfully requests that the Court grant this Unopposed Motion
16
     to Extend Time for Defendants to File Responsive Pleadings to Plaintiff’s Complaint until August
17
18   30, 2019.

19           The undersigned, counsel of record for Plaintiff TONYA HALE certify that there are no
20
     known interested parties other than those participating in the case.
21
     Dated: July 26, 2019                           Respectfully submitted,
22
23
                                                    LAW OFFICES OF MICHAEL P. BALABAN
24
25                                                  BY: /s/ Michael P. Balaban ________________
26                                                      Michael P. Balaban, Esq.
                                                        LAW OFFICES OF MICHAEL P. BALABAN
27                                                      10726 Del Rudini Street
                                                        Las Vegas, NV 89141
28
 1                                                 ORDER
 2
            Upon consideration of Plaintiff’s Unopposed Motion to Extend Time for Defendants to
 3
 4   File Responsive Pleadings to Plaintiff’s Complaint, it is:

 5          ORDERED, that the Unopposed Motion to Extend Time for Defendants to File Responsive
 6   Pleadings to Plaintiff’s Complaint be, and hereby is, GRANTED, and it is
 7
            FURTHER ORDERED that Defendants shall serve their responsive pleadings on or before
 8
     August 30, 2019.
 9
10
11                                                         IT IS SO ORDERED

12
                                                                               ________________
13                                                         Cam Ferenbach, United Stated Magistrate
14                                                         Judge

15
                                                           DATED: August 1, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28
